—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated March 13, 1998, which granted the defendant’s motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion for summary judgment dismissing the complaint inasmuch as the defendant is not the owner of the property where the injured plaintiff allegedly slipped and fell. The plaintiffs’ contentions on appeal are either unpreserved for appellate review (see, Gross v Aetna Cas. & Sur. Co., 240 AD2d 468) or without merit. S. Miller, J. P., Ritter, Altman and H. Miller, JJ., concur.